EXHIBIT 10.195

 

MASTER AMENDMENT AGREEMENT

 

This Master Amendment Agreement (the “Master Amendment”), is entered into as of
September 30, 2003 (the “Master Amendment Effective Date”), by and between
MedImmune Vaccines, Inc. (formerly Aviron), a Delaware corporation
(“MedImmune”), and Wyeth (formerly known as American Home Products Corporation),
a Delaware corporation acting through its Wyeth Pharmaceuticals division
(“Wyeth”).

 

Recitals:

 

A.                                    Wyeth and the predecessor-in-interest of
MedImmune entered into that certain United States License and Co-Promotion
Agreement dated as of January 11, 1999, as amended October 23, 2002 (the “U.S.
Agreement”), regarding the development, manufacture (to the extent set forth in
the Supply Agreement (as defined below)), distribution, use, marketing and
co-promotion of MedImmune’s proprietary intranasally delivered cold-adapted
vaccine formulation against influenza and influenza-associated illnesses,
including otitis media infection, known as FluMist™ or FluEnz™ (collectively,
“FluMist”), in the United States and its territories and possessions.

 

B.                                    Wyeth also has the right, pursuant to that
certain International FluMist™ License Agreement, dated as  of January 11, 1999
(the “International Agreement”), by and between Wyeth and the
predecessor-in-interest of MedImmune, to exclusively develop, manufacture (to
the extent set forth in the Supply Agreement), distribute, use, market and sell
FluMist in certain territories outside of the United States and its territories
and possessions.

 

C.                                    That certain FluMistTM Supply Agreement
between Wyeth and the predecessor-in-interest of MedImmune dated January 11,
1999, as amended January 1, 2001 and October 23, 2002 (the “Supply Agreement”),
provides for the manufacture and supply of the Frozen Product and the Liquid
Product (as such terms are defined in the Supply Agreement) for distribution and
sale by Wyeth under the terms and conditions of the U.S. Agreement and
International Agreement.

 

D.                                    The parties desire to amend the U.S.
Agreement, the International Agreement, the Supply Agreement and the related
letter agreement executed by the parties as of October 23, 2002 (the “Letter
Agreement,” and all such agreements collectively, the “Agreements”) to clarify
the understanding and intent of the Agreements and to amend the Agreements as
detailed below.

 

In consideration of the foregoing recitals and the mutual covenants and
agreements contained in this Master Amendment, the parties hereby agree as
follows:

 

Agreement:

 

1.                                      Definitions.  All defined terms used and
not otherwise defined in this Master Amendment have the meanings ascribed to
such terms in the Agreements.  Provisions of this Master Amendment that
reference terms that are defined in more than one Agreement will be deemed to be
applicable to the particular Agreement or Agreements that the provision amends.

 

2.                                      Forecasts; Pricing and Payment for
MedImmune-Manufactured Product.  This Section 2 supercedes conflicting
provisions of each of the Agreements.  Without limiting the scope of the
preceding sentence, Sections 7.1, 7.2 and 7.3 of the Supply Agreement (set forth
in the Second

 

1

--------------------------------------------------------------------------------


 

Amendment of the Supply Agreement) are hereby deleted (except for Sections
7.2(b) and 7.3(b) which will survive with the amendments set forth in the next
sentence) and superceded by this Section 2.  As conforming changes,

 

(a)                                  the term “Late Doses” as used in the Supply
Agreement will continue to be defined as “doses of MedImmune-Manufactured
Product delivered to Wyeth later than the month in which such doses are to be
delivered under the applicable Forecast for the applicable Flu Season;

 

(b)                                 the third sentence of Section 7.2(b) of the
Supply Agreement is superceded as follows:  “With respect to any Late Doses
during the applicable Flu Season, the amount due to MedImmune with respect to
those doses in the interim and final reconciliation calculations for that Flu
Season (as set forth in Section 2.3(c) of the Master Amendment) will be equal to
(CONFIDENTIAL TREATMENT HAS BEEN REQUESTED) of the Net Sales attributable to the
Late Doses sold and not subsequently returned in that Flu Season.”

 

(c)                                  the third sentence of Section 7.3(b) of the
Supply Agreement is superceded as follows:  “With respect to any Late Doses
during the applicable Flu Season, the amount due to MedImmune with respect to
those doses in the interim and final reconciliation calculations for that Flu
Season (as set forth in Section 2.4(c) of the Master Amendment) will be equal to
(CONFIDENTIAL TREATMENT HAS BEEN REQUESTED) Of the Net Sales attributable to the
Late Doses sold and not subsequently returned in that Flu Season.”; and

 

(d)                                 the first sentence of Section 7.5 of the
Supply Agreement is superceded as follows:  “MedImmune shall have the right to
audit Wyeth’s records in order to confirm its calculation of the payments owed
to MedImmune under the Agreements, as amended by this Master Amendment.”

 

For clarity, Sections 7.2(b) (as modified by clause (b) of the preceding
sentence), 7.3(b) (as modified by clause (c) of the preceding sentence), 7.4 and
7.5 (as modified by clause (d) of the preceding sentence) of the Supply
Agreement will remain in full force and effect.  For clarity, the terms
“MedImmune Vaccines-Manufactured Product” and “MedImmune-Manufactured Product”
are to be used interchangeably and have the meaning ascribed to the term
“MedImmune Vaccines-Manufactured Product” in the Supply Agreement.  The parties
agree that this Section 2 describes only those payments due to MedImmune with
respect to the delivery to and acceptance by Wyeth of MedImmune Manufactured
Product.  This Master Amendment is in no way meant to alter, amend or otherwise
modify any royalty or milestone payment due to MedImmune under the Agreements,
except to the extent set forth in Sections 4.1 and 4.3(b).

 

2.1                               Certain Definitions; Rules of Construction.

 

(a)                                  Doses Sold, Returned or Unsold.  For the
purposes of this Section 2, doses “sold” by Wyeth will mean doses of Product
accepted by Wyeth and sold by Wyeth to a Third Party whether or not those doses
are subsequently returned.  Doses sold that are “subsequently returned” or doses
“returned” will mean doses of Product that are accepted by Wyeth and initially
sold by Wyeth to a Third Party but then are later returned (in accordance with
Wyeth’s returned goods policy applicable to the Product) and are not resold
during the applicable Flu Season.  “Unsold” doses are doses of Product that are
accepted by Wyeth but not sold to a Third Party.  “Accepted” doses are those
doses of MedImmune-Manufactured Product delivered to Wyeth by MedImmune and
accepted by Wyeth in accordance with Section 6.3 of the Supply Agreement.

 

(b)                                  Determinations of MedImmune-Manufactured
Product.  To the extent any Product is not manufactured by MedImmune and
therefore one or more of the calculations in

 

2

--------------------------------------------------------------------------------


 

this Section 2 require determining the amount of MedImmune-Manufactured Product
sold, returned or unsold, such amount will be determined by multiplying the
number of doses of Product sold, returned or unsold, as applicable, by the ratio
of (1) MedImmune-Manufactured Product accepted by Wyeth divided by (2) the sum
of (A) Product (other than MedImmune-Manufactured Product) produced for the
applicable Flu Season and released for distribution plus (B) doses of
MedImmune-Manufactured Product accepted by Wyeth (such ratio, the
“MedImmune-Manufactured Product Ratio”).

 

(c)                                  Determinations of Net Sales Attributable to
MedImmune-Manufactured Product.  To the extent any Product is not manufactured
by MedImmune and therefore one or more of the calculations in this Section 2
require determining the amount of Net Sales attributable to
MedImmune-Manufactured Product, such amount will be determined by multiplying
Net Sales for the applicable Flu Season by the MedImmune-Manufactured Product
Ratio.  The parties agree that for the purposes of this Section 2, Net Sales
will include only those Product sales in the Territory (as defined in the U.S.
Agreement).  If and when MedImmune produces Finished Product under
Section 18.8(a)(iii) of the International Agreement and that Product is
MedImmune-Manufactured Product, then the parties agree that separate
calculations under this Section 2 will be made for sales in the Territory (under
the International Agreement) and in such case Net Sales will include only those
Product sales in the Territory (as defined in the International Agreement).

 

2.2                               2003-2004 Flu Season.  The parties agree that
the JCC Forecast and the U.S. Frozen Forecast for the 2003-2004 Flu Season are
both (CONFIDENTIAL TREATMENT HAS BEEN REQUESTED) doses.  Because the JCC
Forecast for the 2003-2004 Flu Season is in excess of (CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED) doses and Regulatory Approval for the Frozen Formulation in
the Territory was obtained before June 30, 2003, Wyeth agrees that MedImmune has
earned and Wyeth will pay the (CONFIDENTIAL TREATMENT HAS BEEN REQUESTED)
milestone described in Section 8.3(a) of the U.S. Agreement no later than
December 31, 2003.

 

2.3                               Payments for First Four Flu Seasons.

 

(a)                                  Generally.  The total transfer amount due
to MedImmune in respect of the MedImmune-Manufactured Product accepted by Wyeth
during any of the first four Flu Seasons will be the transfer price for those
doses as described in this Section 2.3.  Upon acceptance of each shipment of
doses of MedImmune-Manufactured Product for each of the first four Flu Seasons,
Wyeth will make an estimated transfer price payment to MedImmune in respect of
such doses.  No later than April 30 of each Flu Season, Wyeth will provide
MedImmune with a written description of the interim aggregate actual transfer
price due to MedImmune for that Flu Season as of that date describing Wyeth
sales of the Product (i.e., indicating the number of doses sold, the number
doses returned and the number of unsold doses), with a detailed description of
the applicable reconciliation calculation. If the reconciliation calculation
indicates that any amount is owed to MedImmune, Wyeth will pay MedImmune that
amount within 30 days after receiving the reconciliation calculation.  If the
reconciliation calculation indicates that any amount is owed to Wyeth, MedImmune
will pay Wyeth that amount within 30 days after receiving the reconciliation
calculation.  No later than 30 days after the end of each Flu Season, but in any
event by July 31 of the applicable Flu Season, Wyeth will provide MedImmune with
a written description of the final aggregate actual transfer price due to
MedImmune for that Flu Season describing Wyeth sales of the Product (i.e.,
indicating the number of doses sold, the number doses returned and the number of
unsold doses), and a detailed description of the applicable reconciliation
calculation.  If the reconciliation calculation indicates any amount is owed to
MedImmune, Wyeth will pay MedImmune that amount within 30 days after receiving
the reconciliation calculation. If the reconciliation calculation indicates that
any amount is owed to Wyeth, MedImmune will pay Wyeth that amount within 30 days
after receiving the reconciliation calculation.  For the purpose of this
Section 2.3(a), the estimated transfer price payment

 

3

--------------------------------------------------------------------------------


 

for each shipment will be calculated as set forth in Section 2.3(b), and the
aggregate actual transfer price and reconciliation for the applicable Flu Season
will be calculated as set forth in Section 2.3(c).

 

(b)                                  Estimated Transfer Price Payment
Calculations.  For the purpose of Section 2.3(a), the estimated transfer price
payment per shipment of doses accepted by Wyeth will be calculated as follows:

 

TPe = Das ´ Pe

 

where:

 

TPe is the estimated transfer price per shipment;

Das is the number of doses of MedImmune-Manufactured Product accepted by Wyeth
in the shipment; and

Pe is the estimated average transfer price per dose, which is constant
throughout any given Flu Season and calculated as (CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED) of (1) the estimated Net Sales attributable to
MedImmune-Manufactured Product for the Flu Season divided by (2) the Forecast of
MedImmune-Manufactured Product for that Flu Season less (CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED)of the estimated number of returned doses of
MedImmune-Manufactured Product for that Flu Season.

 

For the purpose of determining the estimated average transfer price per dose
(Pe) for a particular Flu Season, Wyeth and MedImmune agree that Pe for the
2003-2004 Flu Season is (CONFIDENTIAL TREATMENT HAS BEEN REQUESTED). For all
subsequent Flu Seasons, the JCC (or ICC, as applicable) will calculate and
provide the parties with the Pe for that Flu Season no later than 90 days before
the beginning of the applicable Flu Season.  For the purpose of this
Section 2.3(b), the beginning of the Flu Season in the case of the Northern
Hemisphere will be deemed to be September 1 and for all other regions will be
determined by mutual agreement of the parties.

 

(c)                                  Reconciliation; Aggregate Actual Transfer
Price Calculations.  For the purpose of Section 2.3(a), the aggregate actual
transfer price for the applicable Flu Season will be calculated as follows:

 

TPa = Da ´ Pa

 

where:

 

TPa is the aggregate actual transfer price for the applicable Flu Season (i.e.,
the total payment due to MedImmune);

Da is the total number of doses of MedImmune-Manufactured Product accepted by
Wyeth during the Flu Season; and

Pa is the actual average transfer price per dose, which is calculated as
(CONFIDENTIAL TREATMENT HAS BEEN REQUESTED) of (1) the actual Net Sales
attributable to MedImmune-Manufactured Product for the Flu Season divided by (2)
the total number of doses of MedImmune-Manufactured Product sold by Wyeth during
the Flu Season less (CONFIDENTIAL TREATMENT HAS BEEN REQUESTED) the number of
doses of MedImmune-Manufactured Product sold by Wyeth during the Flu Season and
subsequently returned.

 

4

--------------------------------------------------------------------------------


 

If the interim payment due to MedImmune under this Section 2.3(c) for a Flu
Season (i.e., TPa) exceeds the estimated payment made to MedImmune under
Section 2.3(b) for that Flu Season (i.e., TPe) then the amount due to MedImmune
at the interim payment period will be TPa  minus TPe.  Conversely, if TPe
exceeds TPa then the amount due to Wyeth will be TPe  minus TPa.

 

If the final payment due to MedImmune under this Section 2.3(c) for a Flu Season
exceeds the estimated payment made to MedImmune under Section 2.3(b) for that
Flu Season (as adjusted to reflect any interim payment), then that excess will
be the amount due to MedImmune at the final payment date.  Conversely, if the
estimated payment made to MedImmune under Section 2.3(b) for that Flu Season (as
adjusted to reflect any interim payment) exceeds the final payment due to
MedImmune under this Section 2.3(c), then that excess will be the amount due to
Wyeth at the final payment date.

 

To the extent any amount is due to MedImmune in respect of Late Doses, such
amount will be added to TPa in the interim and reconciliation calculations
above.

 

2.4                               Payments for Fifth and Subsequent Flu Seasons.

 

(a)                                  Generally.  The total transfer amount due
to MedImmune in respect of the MedImmune-Manufactured Product accepted by Wyeth
during any of the fifth and subsequent Flu Seasons will be the transfer price
described in this Section 2.4 plus payments for unsold and returned doses (also
described in this Section 2.4).  Upon acceptance of each shipment of doses of
MedImmune-Manufactured Product for each of the fifth and subsequent Flu Seasons,
Wyeth will make an estimated transfer payment (including an estimate of the
payments for unsold and returned doses) to MedImmune in respect of such doses. 
No later than April 30 of each Flu Season, Wyeth will provide MedImmune with a
written description of the interim aggregate transfer payments due to MedImmune
for that Flu Season as of that date describing Wyeth sales of the Product (i.e.,
indicating the number of doses sold, the number doses returned and the number of
unsold doses), with a detailed description of the applicable reconciliation
calculations. If the reconciliation calculation indicates that any amount is
owed to MedImmune, Wyeth will pay MedImmune that amount within 30 days after
receiving the reconciliation calculation.  If the reconciliation calculation
indicates that any amount is owed to Wyeth, MedImmune will pay Wyeth that amount
within 30 days after receiving the reconciliation calculation.  No later than 30
days after the end of each Flu Season, but in any event by July 31 of the
applicable Flu Season, Wyeth will provide MedImmune with a written description
of the final aggregate transfer payments due to MedImmune for that Flu Season
describing Wyeth sales of the Product (i.e., indicating the number of doses
sold, the number doses returned and the number of unsold doses), and a detailed
description of the applicable reconciliation calculations.  If the
reconciliation calculation indicates any amount is owed to MedImmune, Wyeth will
pay MedImmune that amount within 30 days after receiving the reconciliation
calculation. If the reconciliation calculation indicates that any amount is owed
to Wyeth, MedImmune will pay Wyeth that amount within 30 days after receiving
the reconciliation calculation.  For the purpose of this Section 2.4(a), the
estimated transfer price payment for each shipment will be calculated as set
forth in Section 2.4(b), and the aggregate actual transfer price and
reconciliation for the applicable Flu Season will be calculated as set forth in
Section 2.4(c).

 

(b)                                  Estimated Transfer Price Payment
Calculations.  The estimated transfer price payment per shipment of doses
accepted by Wyeth will be calculated as follows:

 

TPe = Das ´ Pe

 

where:

 

TPe is the estimated transfer price per shipment;

 

5

--------------------------------------------------------------------------------


 

Das is the number of doses of MedImmune-Manufactured Product accepted by Wyeth
in the shipment; and

Pe is the estimated average transfer price per dose, which is constant
throughout any given Flu Season and calculated as (CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED) of the estimated Net Sales attributable to
MedImmune-Manufactured Product for the Flu Season divided by the Forecast of
MedImmune-Manufactured Product for that Flu Season.

 

The total estimated payment amount due upon acceptance of any shipment will be
the estimated transfer price payment for that shipment (TPe) plus the estimated
payment for unsold and returned doses for that shipment (to be determined by
mutual agreement of the parties as a reasonable estimate of the corresponding
actual amounts to be calculated under Section 2.4(c)).  For the purpose of
determining the estimated average transfer price per dose (Pe) for a particular
Flu Season, the JCC (or ICC, as applicable) will calculate and provide the
parties with the Pe for that Flu Season no later than 90 days before the
beginning of the applicable Flu Season.  For the purpose of this Section 2.4(b),
the beginning of the Flu Season in the case of the Northern Hemisphere will be
deemed to be September 1 and for all other regions will be determined by mutual
agreement of the parties.

 

(c)                                  Calculations of Aggregate Actual Transfer
Price, Unsold Price and Return Price Payments; Reconciliation.  The total amount
due to MedImmune for each Flu Season starting with the fifth Flu Season will be
the aggregate actual transfer price payment plus the unsold price payment plus
the return price payment as calculated in accordance with this Section 2.4(c)
(i.e., TPa + UP + RP, as such terms are defined below in this Section 2.4(c)).

 

(1)                                 Aggregate Actual Transfer Price.  The
aggregate actual transfer price payment for the applicable Flu Season will be
calculated as follows:

 

TPa = Ds ´ Pa

 

where:

 

TPa is the aggregate actual transfer price for the applicable Flu Season;

Ds is the greater of (A) (CONFIDENTIAL TREATMENT HAS BEEN REQUESTED) of the
doses accepted by Wyeth during the applicable Flu Season or (B) the total number
of doses of MedImmune-Manufactured Product sold by Wyeth during the Flu Season;
and

Pa is the actual average transfer price per dose, which is calculated as
(CONFIDENTIAL TREATMENT HAS BEEN REQUESTED) of (A) the actual Net Sales
attributable to MedImmune-Manufactured Product for the Flu Season divided by (B)
the total number of doses of MedImmune-Manufactured Product sold by Wyeth during
the Flu Season.

 

(2)                                 Unsold Price.  The unsold price payment for
the applicable Flu Season will be calculated as follows:

 

UP = Da ´ Pa

 

where:

 

UP is the unsold price for the applicable Flu Season;

Du is the lesser of (1) the total number of doses of MedImmune-Manufactured
Product accepted by Wyeth but not sold during the applicable Flu Season or (2)
(CONFIDENTIAL TREATMENT HAS

 

6

--------------------------------------------------------------------------------


 

BEEN REQUESTED) of the total number of doses of MedImmune-Manufactured Product
accepted by Wyeth during the Flu Season; and

Pu is the price per dose to be paid for each unsold dose, which is the lesser of
(1) (CONFIDENTIAL TREATMENT HAS BEEN REQUESTED) of MedImmune’s Manufacturing
Costs for the unsold doses divided by the number of unsold doses or (2) the Cost
of Goods Cap.

 

(3)                                 Return Price.  The return price payment for
the applicable Flu Season will be calculated as follows:

 

RP = Dr ´ Pr

 

where:

 

RP is the return price for the applicable Flu Season;

Dr is the number of doses of MedImmune-Manufactured Product returned during the
Flu Season; and

Pr is the price per dose to be paid for each dose returned, which is based on
the number of doses of MedImmune-Manufactured Product sold during the Flu Season
as set forth in the following table:

 

Number of Doses of MedImmune-
Manufactured Product Sold During
the Flu Season

 

Pr

 

 

 

(CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED)
or less

 

$(CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED)

 

 

 

(CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED)

 

$(CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED)

 

 

 

(CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED)
or more

 

$(CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED)

 

provided that, the price per dose in the preceding table will be adjusted on
July 1, 2004 and every July 1 afterwards during the term of the Supply Agreement
by increasing or decreasing such price per dose by a percentage equal to
one-half of any cumulative percentage increase or decrease, respectively, in the
Consumer Price Index as of such adjustment date, as compared to the Consumer
Price Index in effect on July 1, 2003.

 

If the interim payment due to MedImmune under this Section 2.4(c) for a Flu
Season (i.e., TPa + UP + RP) exceeds the estimated payment made to MedImmune
under Section 2.4(b) for that Flu Season then the amount due to MedImmune will
be (TPa + UP + RP) minus the estimated payment.  Conversely, if the estimated
payment exceeds (TPa + UP + RP) then the amount due to Wyeth will be the
estimated payment minus (TPa + UP + RP).

 

If the final payment due to MedImmune under this Section 2.4(c) for a Flu Season
exceeds the estimated payment made to MedImmune under Section 2.4(b) for that
Flu Season (as adjusted to reflect

 

7

--------------------------------------------------------------------------------


 

any interim payment), then that excess will be the amount due to MedImmune at
the final payment date.  Conversely, if the estimated payment made to MedImmune
under Section 2.4(b) for that Flu Season (as adjusted to reflect any interim
payment) exceeds the final payment due to MedImmune under this Section 2.4(c),
then that excess will be the amount due to Wyeth at the final payment date.

 

To the extent any amount is due to MedImmune in respect of Late Doses, such
amount will be added to TPa in the interim and reconciliation calculations
above.

 

2.5                               Excess Doses.  Wyeth has the right but not the
obligation to accept any doses that are delivered in excess of the
Forecast/Modified Forecast (such doses, “Excess Doses”).  If Wyeth, in its sole
discretion, accepts any Excess Doses, then the Forecast for that Flu Season will
be deemed to have been increased to include such accepted Excess Doses.

 

3.                                      CAIV-T Research and Development. 
Notwithstanding anything to the contrary regarding allocation of research and
development costs set forth in the U.S. Agreement or the International
Agreement, the parties agree that they will share certain expenses for the
research and development of a liquid trivalent cold-adapted intranasal influenza
vaccine (“CAIV-T”)  in accordance with the terms of this Section 3.  In
exchange, each party agrees that it has a continuing obligation to provide to
the other all data and other materials related to all studies, trials and tests
related to the research and development of CAIV-T (whether completed, on-going
or proposed and domestic or international).  The parties agree that the design
and execution of all studies, trials and tests related to CAIV-T that have
either not been initiated as of the date of execution of this Master Amendment
or have been initiated but are subsequently modified will be reviewed and agreed
upon by the JDC and then submitted to the JCC for final review and approval.

 

3.1                               Milestone Payments.  MedImmune agrees to make
a payment of $(CONFIDENTIAL TREATMENT HAS BEEN REQUESTED) to Wyeth no later than
February 1, 2004 in recognition of CAIV-T research expenses incurred by Wyeth
through December 31, 2003 and for which Wyeth has no further service obligation
to MedImmune.  In addition, MedImmune agrees to make the following milestone
payments to Wyeth promptly after achievement of the corresponding milestone:

 

Milestone

 

Milestone Payment

FDA’s acceptance for filing of the first PLA for CAIV-T

 

$(CONFIDENTIAL TREATMENT HAS BEEN REQUESTED)

 

 

 

First approval by the FDA of a PLA for CAIV-T

 

$(CONFIDENTIAL TREATMENT HAS BEEN REQUESTED)

 

3.2                               Research and Development Expenses. 
Notwithstanding anything in Section 6.4 of the U.S. Agreement to the contrary,
R&D Expenses that are incurred on or after January 1, 2004 and relate to
studies, tests or trials that support regulatory filings related to CAIV-T
exclusively in the United States and in no other jurisdictions (“U.S.-Only
Expenses”), will be borne (CONFIDENTIAL TREATMENT HAS BEEN REQUESTED). Any R&D
Expenses that are incurred on or after January 1, 2004 and relate to studies,
tests or trials that support regulatory filings related to CAIV-T in the United
States and one or more other jurisdictions (“Multi-Jurisdiction Expenses”) will
be borne (CONFIDENTIAL TREATMENT HAS BEEN REQUESTED).  Any R&D Expenses that are
incurred after January 1, 2004 and relate to studies, tests or trials to support
regulatory filings related to CAIV-T exclusively in jurisdictions outside of the
United States (“Ex-U.S. Expenses”) will be borne (CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED).  For the purposes of the three

 

8

--------------------------------------------------------------------------------


 

preceding sentences, the term “exclusively” refers solely to the jurisdiction
limitation for support of regulatory filings and does not prohibit either Party
from fulfilling any disclosure obligations to regulatory authorities in any
jurisdiction.

 

For clarity, a complete list of those on-going studies, trials and tests related
to CAIV-T for which R&D Expenses are expected to be incurred on or after
January 1, 2004 and the amounts that have been budgeted for such studies, trials
and tests will be reviewed for approval by the JDC and the JCC no later than
December 31, 2003 and will be categorized as U.S.-Only Expenses,
Multi-Jurisdiction Expenses or Ex-U.S. Expenses, if and when approved.  In
accordance with the procedure described in the introductory paragraph of this
Section 3, all other studies, trials and tests to be included in the Development
Plan and related to CAIV-T will be approved by the JDC or IDC, as applicable and
JCC or ICC, as applicable and the related expenses will be designated by the JDC
or IDC (subject to final approval by the JCC or ICC) as U.S.-Only Expenses,
Multi-Jurisdiction Expenses or Ex-U.S. Expenses, as applicable, at the time of
such approval.  The Party conducting or sponsoring the study, trial or test will
notify the other in writing promptly if the expenses exceed or are expected to
exceed the budgeted amount approved by the JCC or ICC by greater than a
percentage amount (which percentage amount will be set for the JCC and ICC by
the JCC on or before December 31, 2003) with an explanation of the reason for
the variance.  Amounts in excess of the percentage amount above the budgeted
amount approved by the JCC or ICC will be borne by the Party conducting the
applicable study, trial or test unless a revised budget is approved by the JCC
or ICC, after a good faith evaluation of the explanation of the reason for the
variance.  The Party incurring the expense will invoice the other on a quarterly
basis and payment by the other Party of its share of such expenses, as provided
in this Section 3.2, will be due within 30 days after receipt of such invoice.

 

4.                                      Elimination of (CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED) ; Related Adjustments of Agreement Terms. This Section 4
amends the U.S. Agreement and the International Agreement.

 

4.1                               Elimination of (CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED).  Section 12.4 of the U.S. Agreement (under the caption
(CONFIDENTIAL TREATMENT HAS BEEN REQUESTED) ) is hereby deleted.

 

4.2                               Term of U.S. Agreement.

 

(a)                                  Term Extension.  The parties agree that for
the purposes of the U.S. Agreement there is no “Launch Date Flu Season” and that
the 2003-2004 Flu Season is the “First Full Flu Season.”  In addition,
Section 1.16 of the U.S. Agreement (as set forth in the First Amendment of the
U.S. Agreement) is hereby deleted and replaced with the following new
Section 1.16:

 

“1.16                  “Co-Promotion Term” means the period commencing with the
2003-2004 Flu Season, and terminating upon the earlier of (a) the conclusion of
the eleventh Flu Season (i.e., May 1, 2014), or (b) termination of this
Agreement pursuant to Section 19.2, 19.3, 19.4 or 19.5, or as otherwise agreed
by the Parties in writing.”

 

For clarity, under the terms of this amended Section 1.16, the term of the U.S.
Agreement will expire upon the completion of the eleventh Flu Season, unless
terminated earlier in accordance with the terms of the U.S. Agreement (as
amended by this Master Amendment).  Since the first Flu Season is 2003-2004, the
U.S. Agreement will expire (unless terminated) upon the conclusion of the
2013-2014 Flu Season.

 

9

--------------------------------------------------------------------------------


 

(b)                                  Elimination of Options to Extend
Co-Promotion Term.  Section 19.8 of the U.S. Agreement is hereby deleted (in
order to preserve the numbering of subsequent provisions, Section 19.8 of the
U.S. Agreement is reserved).

 

4.3                               Royalty Rate Adjustment.  The first paragraph
of Section 12.1(b) of the U.S. Agreement (including the royalty rate table) is
hereby deleted and replaced with the following paragraph and table:

 

“(b)                           Sales During the 2003-2004 Flu Season and
Thereafter.  With respect to Net Sales occurring during the 2003-2004 Flu Season
and thereafter, Wyeth shall pay royalties to MedImmune on Annual Net Sales of
all aggregated Products in the Territory at the following marginal rates
applicable to the Flu Season designated in the table below:

 

10

--------------------------------------------------------------------------------


 

 

 

Year in Which Flu Season Begins

 

 

2003 to 2009

 

2010

 

2011

 

2012

 

2013

For Annual Net Sales up to $(CONFIDENTIAL TREATMENT HAS BEEN REQUESTED)

 

(CONFIDENTIAL TREATMENT HAS BEEN REQUESTED)

 

(CONFIDENTIAL TREATMENT HAS BEEN REQUESTED)

 

(CONFIDENTIAL TREATMENT HAS BEEN REQUESTED)

 

(CONFIDENTIAL TREATMENT HAS BEEN REQUESTED)

 

(CONFIDENTIAL TREATMENT HAS BEEN REQUESTED)

 

 

 

 

 

 

 

 

 

 

 

For the portion of Annual Net Sales in excess of $(CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED)  and not exceeding $(CONFIDENTIAL TREATMENT HAS BEEN REQUESTED)

 

(CONFIDENTIAL TREATMENT HAS BEEN REQUESTED)

 

(CONFIDENTIAL TREATMENT HAS BEEN REQUESTED)

 

(CONFIDENTIAL TREATMENT HAS BEEN REQUESTED)

 

(CONFIDENTIAL TREATMENT HAS BEEN REQUESTED)

 

(CONFIDENTIAL TREATMENT HAS BEEN REQUESTED)

 

 

 

 

 

 

 

 

 

 

 

For the portion of Annual Net Sales in excess of $(CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED)  and not exceeding $(CONFIDENTIAL TREATMENT HAS BEEN REQUESTED)

 

(CONFIDENTIAL TREATMENT HAS BEEN REQUESTED)

 

(CONFIDENTIAL TREATMENT HAS BEEN REQUESTED)

 

(CONFIDENTIAL TREATMENT HAS BEEN REQUESTED)

 

(CONFIDENTIAL TREATMENT HAS BEEN REQUESTED)

 

(CONFIDENTIAL TREATMENT HAS BEEN REQUESTED)

 

 

 

 

 

 

 

 

 

 

 

For the portion of Annual Net Sales in excess of $(CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED)

 

(CONFIDENTIAL TREATMENT HAS BEEN REQUESTED)

 

(CONFIDENTIAL TREATMENT HAS BEEN REQUESTED)

 

(CONFIDENTIAL TREATMENT HAS BEEN REQUESTED)

 

(CONFIDENTIAL TREATMENT HAS BEEN REQUESTED)

 

(CONFIDENTIAL TREATMENT HAS BEEN REQUESTED)

“

4.4                               Adjustments to the International Agreement.

 

(a)                                  Term.  Section 18.1(a) of the International
Agreement is hereby amended by deleting “December 31, 2012” and inserting in its
place “June 30, 2015.”

 

11

--------------------------------------------------------------------------------


 

(b)                                  Termination Without Cause.  Section 18.3(b)
of the International Agreement is hereby deleted in its entirety and replaced by
the following:  “(b) at any time, with or without cause, upon at least 12 months
prior written notice to MedImmune.”

 

(c)                                  Certain Adjustments to Option Price.  A new
Section 18.8(b)(iii) is hereby added to the International Agreement as follows:

 

“(iii)                     Credit for (CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED) Option Years.  If Wyeth elects to exercise its option (CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED), then Wyeth will receive a credit for each such
extension year in the amount of $(CONFIDENTIAL TREATMENT HAS BEEN REQUESTED) to
be applied upon the reconciliation for that extension year described in
Section 18.8(b)(ii).  This credit will not, in any event, reduce the Option
Price for the applicable extension year below $(CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED) and Wyeth acknowledges and agrees that the Option Price advance
payment made under Section 18.8(i), if and when made, will be deemed to be
non-refundable.  To the extent a balance is remaining after application of the
credit consistent with the preceding sentences of this Section 18.8(iii), Wyeth
will make payment when due in accordance with Section 18.8(b)(ii) and if there
is any residual credit, that credit will be forfeited.  For clarity, any
residual credit after (CONFIDENTIAL TREATMENT HAS BEEN REQUESTED) will not be
applicable against the Option Price for (CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED) .”

 

5.                                      Full Force and Effect.  Except as set
forth in this Master Amendment, in all other respects the Agreements remain in
full force and effect.

 

6.                                      Counterpart; Facsimile Signatures.  The
Parties agree that this Master Amendment may be executed in counterparts and by
facsimile.

 

[Remainder of this page intentionally left blank.]

 

12

--------------------------------------------------------------------------------


 

MedImmune and Wyeth have caused this Master Amendment to be executed as of the
date first written above by their respective duly authorized officers.

 

Wyeth, acting through its
Wyeth Pharmaceuticals Division

MedImmune Vaccines, Inc.

 

 

 

 

By:

/s/ Geno J. Germano

 

By:

/s/ Melvin D. Booth

 

 

Name:

Geno J. Germano

 

 

Name:

Melvin D. Booth

 

 

Title:

E.V.P./GM Wyeth Vaccines

 

 

Title:

President and COO

 

 

--------------------------------------------------------------------------------